Chadwick, J.
(concurring) — I concur in the result but not with all of the reasoning of Judge Fullerton. He says':
“While the ground for these decisions is stated to be that the courts will not require the secretary to do vain and useless acts, it must be conceded that, in their last analysis, they rest on the ground that the secretary is vested with discretion to determine whether the articles tendered comply with the law.”
With this I cannot agree, and at the risk of being charged with a disposition to be hypercritical, I shall briefly state my views.
If a solution of the present problem required us to hold that the comptroller had an absolute discretion in filing or refusing to file a declaration of candidacy which is sufficient in form, I would not concur in the result in this case. While it may seem that he has, or that the secretary of state had *210in the- cases cited, it is not so. The officer may arbitrarily refuse. If a party conceives himself to be aggrieved, he may seek his remedy, and the officer becomes only a nominal factor in the case. The remedy is allowed not on the theory that the officer has or has not a discretion, but because our statute has so modified the common law procedure of mandamus that it has become a hearing upon the merits and not upon a technical question of statutory duty. In State ex rel. Brown v. McQuade, 36 Wash. 579, 79 Pac. 207, this court said, in speaking of the statutory mandamus:
“Formerly mandamus was regarded as a prerogative writ, issued not as of right, but at the pleasure of the sovereign, or state, in his or its name, as an attribute of sovereignty, but with us the writ is not in any sense a prerogative writ, or a writ to be issued at the discretion of. the court. It is a procedure under’ the Code, and any person who has a cause that calls for its invocation has the same right to sue out the writ as he has to commence a civil action to redress a private wrong. As we said in State ex rel. Race v. Cranney, 30 Wash. 594, 71 Pac. 50, a proceeding in mandamus, ‘is a judicial investigation, the object of which is the determination of civil rights, the same as in any ordinary proceeding; not only the determination of rights, but their determination in such a way as to culminate in an effective judgment.’ In our practice," mandamus is nothing more than one of the forms of procedure provided for the enforcement of rights and the redress of wrongs. The procedure has in it all the elements of a civil action. The facts stated in the affidavit for the writ may be controverted by a return, raising both questions of law and fact. The return likewise may be controverted, and a trial had on the issues of fact thus raised, either before the court, a jury, or a referee, as the court may order. Judgment can be entered on the verdict or findings not only directing the issuance of a peremptory mandate, but for damages and costs on which execution may issue. The statute has been so framed as to afford complete relief in all cases falling within its scope and purport, whether these be cases of wilful violations of recognized rights, or denials, made in good faith, that the rights contended for exist.”
*211In all of the cases cited in the majority opinion this court has inquired into, and made its decision rest upon, some fact, so that, in the last analysis, the right to refuse a filing for noncompliance with some form or requirement of the law or the right to pass upon the eligibility of a candidate does not rest in the discretion of the officer, but is determined as a question of fact and law by the court under the civil action which, for the want of a better term, we have called “mandamus.” The intent of our special proceeding (Laws 1895, ch. 65; Rem. & Bal. Code, § 999 et seq.), was to make mandamus a real remedy and afford final relief without resort to its adjutant at common law — injunction. Its provisions are sufficiently set out in the quotation which we have made from the case of State ex rel. Brown v. McQuade, supra. So, in this case, the writ is refused, not because the comptroller has discretion to determine the fact, but because he has refused to perform a duty, and we have gone beyond the record as he had it before him and weighed the facts upon which the relator resté his claim, and found them wanting in legal worth. It is unnecessary to discuss the function of the common law writ, and the modifications made by our statute. These are subjects which may be pursued at the leisure of those interested therein.
Gose, J., concurs with CHAnwrcK, J.